          Case 3:19-cv-08090-DJH Document 26 Filed 02/24/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Todd Serlin,                                       No. CV-19-08090-PCT-DJH
10                   Plaintiff,                         ORDER
11   v.
12   Xanterra Parks & Resorts Incorporated, et
     al.,
13
                     Defendants.
14
15             The Court having reviewed the parties' Stipulation of Dismissal with Prejudice
16   (Doc. 25), filed on February 21, 2020,
17             IT IS ORDERED approving the Stipulation (Doc. 25) and dismissing this action
18   in its entirety, with prejudice, each party to bear its own attorneys’ fees and costs.
19             IT IS FURTHER ORDERED directing the Clerk of Court to terminate this
20   action.
21             Dated this 21st day of February, 2020.
22
23
24
25                                                  Honorable Diane J. Humetewa
                                                    United States District Judge
26
27
28
